Citation Nr: 0634643	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-29 305A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for treatment in a non-VA 
facility from September 4, 2002, through September 9, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 decision of the Department of 
Veterans Affairs (VA) Medical Center in Bay Pines, Florida, 
that denied the issue on appeal.
ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).

The pertinent regulations provide that a hearing on appeal 
will be granted if the appellant expresses a desire to appear 
in person.  38 C.F.R. § 20.700(a) (2006).

In this case, the appellant requested a hearing in 
conjunction with this claim in his October 2003 VA Form 9, 
Appeal to Board of Veterans' Appeals.  That hearing was 
scheduled for September 25, 2005.  The veteran failed to 
report for the hearing.  Therefore a decision on this claim 
was issued in February 2006.

Subsequently, in April 2006, it was discovered that the 
letter notifying the veteran of the date of the scheduled 
hearing had been sent to an incorrect address and the veteran 
was scheduled for another hearing with notice sent to the 
correct address.  The veteran appeared at that hearing in 
August 2006.

The Board finds that the February 2006 decision was issued 
without providing the veteran the benefit of the hearing that 
he had requested.  Therefore, the veteran was denied due 
process of law and that decision must be vacated.  38 C.F.R. 
§§ 20.700(a), 20.904 (2006).

Accordingly, the February 15, 2006, Board decision addressing 
the issue of entitlement to reimbursement for treatment in a 
non-VA facility from September 4, 2002, through September 9, 
2002 is vacated.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


